                                         Case 2:19-cr-00084-MWF Document 26 Filed 06/06/19 Page 1 of 2 Page ID #:105



                                     1    HOLMES, TAYLOR, COWAN & JONES LLP
                                          Stephen P. Jones (SBN: 150050)
                                     2    Stephen.Jones@holmestaylor.com
                                          811 Wilshire Blvd., Suite 1460
                                     3    Los Ángeles, California 90017
                                          Tel: (213) 985-2200
                                     4    Fax: (213) 973-6282
                                     5    Attorney for Defendant
                                          PEJMAN VINCENT MEHDIZADEH
                                     6
                                     7
                                     8                                 UNITED STATES DISTRICT COURT
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                     9
                                    10    UNITED STATES OF AMERICA,                        Case No. 2:19CR00084-MWF
                                    11                    Plaintiff,
Holmes, Taylor, Cowan & Jones LLP




                                    12                                                     LETTERS RE: SENTENCING
   Los Angeles, California 90017
   811 Wilshire Blvd., Suite 1460




                                                 vs.
                                    13                                                     Date: 6/17/19
                                          PEJMAN VINCENT MEHDIZADEH,
                                    14                                                     Time: 2 p.m.
                                                          Defendant.
                                    15                                                     Hon. Michael W. Fitzgerald

                                    16
                                    17
                                    18
                                    19
                                    20           Defendant PEJMAN VINCENT MEHDIZAEH respectfully submits, as Exhibit “A”
                                    21
                                          hereto, a letter from his wife Anna; and as Exhibit “B,” his own letter to the Court.
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                           Case No. 2:19CR00084-MWF                                                     LETTERS RE: SENTENCING
                                                                                              Stephen
                                          Case 2:19-cr-00084-MWF Document 26 Filed 06/06/19 Page         P. Jones
                                                                                                 2 of 2 Page ID #:106




                                      1     Dated:                           HOLMES, TAYLOR, COWAN & JONES LLP
                                      2
                                      3
                                                                             _________________________________
                                      4                                      Stephen P. Jones
                                                                             Attorneys for Defendant
                                      5                                      PEJMAN VINCENT MEHDIZADEH
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
Holmes, Taylor, Scott & Jones LLP




                                     12
   Los Angeles, California 90014
   617 S. Olive Street, Suite 1200




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                            Case No. 2:19CR00084-MWF            -2-                        LETTERS RE: SENTENCING
